Citation Nr: 1502290	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a sleep disorder and insomnia.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1979, August 1991 to February 1992, February 2003 to October 2003, and June 2004 to August 2005.  These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
A Board hearing in this matter was held at the RO in November 2014.  A transcript of this hearing is of record in the Virtual VA System.

This appeal was processed using the Veterans Benefits Management System (VBMS). Additionally, the Virtual VA electronic claims file contains the November 2014 hearing transcript and other duplicative records.

The issue of entitlement to service connection for a sleep disorder, to include sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied service connection for a sleep disorder.  The Veteran did not file an appeal and did not submit additional evidence within one year of that decision.

2.  After the February 2007 rating decision, the Veteran submitted evidence of a diagnosis of a sleep disorder.


CONCLUSION OF LAW

As new and material evidence has been received to reopen the claim for service connection for a sleep disorder, the Veteran's petition to reopen is granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The petition to reopen the previously disallowed claim for service connection has been granted, as discussed below. As such, the Board finds that any error related to VA's duties to notify and assist on the petition to reopen are moot. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). Accordingly, the Board may proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence

The RO denied the Veteran's claim of service connection for a sleep disorder in a February 2007 rating decision, finding that while the Veteran had sleep disturbance, it was a symptom of his PTSD and there was no diagnosis of a separate sleep disorder that had its onset in service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the February 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  Specifically, the Veteran was diagnosed with sleep apnea in April 2009.  This new evidence addresses a reason for the previous denial; that is, a diagnosis of a disability.  Additionally, the Veteran presented testimony at the November 2014 Board hearing in which he related the onset of his symptoms to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    


ORDER

As new and material evidence has been presented sufficient to reopen a claim of service connection for a sleep disorder, the Veteran's petition to reopen is granted.  


REMAND

Remand is required to provide a VA examination. 

The current treatment records show a sleep apnea diagnosis and treatment, and the Veteran has provided competent lay statements of certain symptoms beginning in service.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim.  These considerations satisfy the low threshold for obtaining an examination under VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep disorder. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

3. After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current sleep apnea. Any studies, tests, and evaluations deemed necessary by the examiner must be performed. The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has sleep apnea that manifested in or is otherwise related to his military service. The examiner must consider the lay statements of record indicating that the Veteran experienced symptoms of sleep disturbance during and since service.

Second, the examiner must also opine if the Veteran has a sleep disorder, to include sleep apnea, that is separate from and either caused by or aggravated by his service-connected PTSD.  The examiner is directed to the findings of sleep disturbance, including nightmares and insomnia, due to PTSD in the Veteran's treatment records.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated, to include all evidence received since the February 2011 statement of the case. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


